Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 7, 9, 11, 12, 13, 14, 17  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19 of copending Application No. 16743224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions using the same blow molding apparatus under the same steps of providing blow pressure into parisons forming the containers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Letestu et al (US 2015/0298386) alone, or further in view of Asbrand et al. (US 2014/0110873).
Regarding claim 1, Letestu discloses that, as illustrated in Figs. 2-5, a method for transforming plastic parisons into plastic bottles, comprising the following steps:
introducing a plastic parison (Fig. 2, item 3) which is to be expanded into a blow mould (Fig. 2, item 11 (13)), wherein this blow mould has at least two lateral parts and a base part which is movable relative to these lateral parts in a longitudinal direction of the plastic parison (the mold 11 is, for example, of the wallet type and comprises two half-molds hinged around a common hinge and that open to enable, successively, the evacuation of a formed container 2 and the introduction of a preform 3 that has been previously heated in a heating unit ([0052]). The mold 11 has a wall 13 that defines a cavity having the shape of the body 4 of the container, extending along a main axis X, and a mold base 14 provided with an upper surface 15 having the shape of the base 6 of the 
inserting a rod-shaped body (Figs, 2-3, item 22) into the interior of the plastic parison (Figs. 2-3, item 3) through a mouth (as shown) of the plastic parison,
applying a first, preliminary pressure (see label of a first pressure in attached annotated Figure I) to the plastic parison,
applying a second, intermediate blow moulding pressure (see label of a second pressure in attached annotated Figure I) to the plastic parison, wherein this second pressure deviates from the first pressure and is higher than the first pressure (as shown in Fig. 5), 
applying a third, final blow moulding pressure (see label of a third pressure in attached annotated Figure I) to the plastic parison, wherein this third pressure deviates from the second pressure and is higher than the second pressure (as shown in Fig. 5),
wherein at least temporarily while the second pressure is applied to the plastic parison, the base part is advanced towards the plastic parison in the longitudinal direction of the plastic parison (There follows a phase, known as pre-blow-molding (between the points B and C in Fig. 1), which consist in injecting into the preform 3 the fluid at the pre-blow-molding pressure (i.e. the second pressure), while moving the stretch rod 22 from its high position to its low position while the mold base 14 is held in its low position ([0075]). It is noted that, during this process (as shown in Fig. 2 to Fig. 3), the base 14 is advanced driven by the actuator 17).
	However, Letestu does not define the first, second and third pressures in detail through Fig. 5. In the same field of endeavor, blow moulding, Asbrand simply discloses that, as illustrated 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Letestu to incorporate the teachings of Asbrand to provide that the preliminary blow moulding pressure is a first pressure, the intermediate blow moulding pressure is a second pressure which is higher than the first pressure, and the final blow moulding pressure is a third pressure which is higher than the second pressure. Doing so would be possible to regulate at least the second pressure optimally to reduce excessive air consumption, as recognized by Asbrand ([0010]).

    PNG
    media_image1.png
    710
    730
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 5 in the teachings of Letestu)
	Regarding claim 2, Letestu discloses that, as illustrated in Figs. 3-4, in the method the rod-like body (Figs. 3-4, item 22) is at least partially retracted before or during the advancement of the base part (During the blow-molding phase (having the third pressure), an operation is ordered for boxing the base 6 of the container 2 being formed, which consists in moving the mold base 14 from its low position (in Fig. 3) to its raised position (in Fig. 4) by actuating the actuator 17 ([0080]). So as to make possible the raising of the mold base 14, the stretch rod 22 is preferably disengaged (or retracted) as soon as the movement of the mold base 14 is ordered. The rod 22 accompanies in this way the mold base 14 during the period of the boxing ([0081])). 
3, Letestu discloses that, as illustrated in Figs. 3-5, during the blow-molding phase (having the third pressure or the blow-molding pressure), an operation is ordered for boxing the base 6 of the container 2 being formed, which consists in moving the mold base 14 from its low position (in Fig. 3) to its raised position (in Fig. 4) by actuating the actuator 17 ([0080]). The low position of the base part and the raised position of the base part are also illustrated in Fig. 5. Letestu discloses that the quality of the base 6 of the container 2 depends on in large part on the boxing. A boxing that is initiated (or finalized) too early can prove useless, the material being insufficiently stretched. The effect of this is then a poor taking of shape and/or an insufficient stiffness. Initiated (or finalized) too late, the boxing can lead to a pinching of the material between the wall 13 and the mold base 14 and the appearance of beads that are unsightly and that consume material, indeed a local slice of the material. It is understood therefore that it is necessary to properly adjust, relative to all of the other forming operations, at least the beginning and the end of the boxing ([0084]). Stated another way, a distance between the low position of the base part and the raised position of the base part when the base part is advanced is critical to the success of the boxing process. Letestu realizes that the distance between the low position of the base part and the raised position of the base part is a result effective variable. However, Letestu does not explicitly disclose that, the distance is from 5 mm to 30 mm.
   As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the distance between the low position of the base part and the raised position of the base part is from 5 mm to 30 mm or less 
Regarding claim 4, Letestu discloses that, as illustrated in attached annotated Figure I, in the method after the application of the third, final blow moulding pressure (see label of the third pressure in attached annotated Figure I) the plastic parison is again relieved of pressure (see label of “relieved of pressure” in attached annotated Figure I). 
Regarding claim 5, Letestu discloses that, in the method after the application of the third pressure to the plastic parison the base part is retracted again (After the blow-molding phase (under the third, final blow moulding pressure), a final phase of degassing is ordered (between the points F and G), consisting in cutting the supply of fluid under blow-molding pressure while maintaining the venting to the open air. The effect of this is a complete depressurization of the container 2, whose inner pressure decreases to the atmospheric pressure ([0082]). The container 2 thus formed is then removed from the mold 11 (point H) ([0083]). That being said, the base part 14 is retracted again).
Regarding claim 6, Letestu discloses that, as illustrated in Figs. 2-3, the first, preliminary blow moulding pressure (before the second pressure) is applied to the plastic parison. As illustrated in Fig. 2, the base part 14 is at a position of the beginning of applying the first pressure. During the application of the first pressure, the base part 14 is advanced from the position in Fig. 2 to the low position in Fig. 3. 
Regarding claim 7, Letestu discloses that, as illustrated in Figs. 3-5, in practice, as soon as the movement of the rod 22 from its low position is detected, the central processing unit 10 stores the time, denotes t1 in Fig. 5 at which this movement is detected. In Fig. 5, H represents, 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e the time (or the duration) required for the base part moving from the low position to the raised position is from 1 sec to 20 sec) as a result of routine optimization of the result effective variable of the boxing process in an effort to fabricate a high quality of the container.
Regarding claim 8, Letestu discloses that, as illustrated in Fig. 4, the duration of the application of the third, final blow moulding pressure (blow-molding pressure) to the plastic parison the base part (Fig. 4, item 14) always remains advanced towards the plastic parison (at the raised position as shown in Fig. 5).    
Regarding claim 9, Letestu discloses that, as illustrated in Fig. 5, more specifically, the block of actuators comprises one or more solenoid valves that are arranged to put the pipe in communication with, respectively, a source of fluid at a pre-blow-molding pressure (at a value generally between 5 and 10 bar), a source of fluid at a blow-molding pressure (at a value generally between 15 and 40 bar) ([0055], lines 1-5). Because the second, intermediate blow 
Regarding claims 11-12, Letestu discloses that, as illustrated in Fig. 2, in the method compressed air is applied to the plastic container through the rod-shaped body and compressed air necessary for expanding the plastic parison is guided between the rod-shaped body and a mouth of the plastic parison ([0003]).
Regarding claim 14, Letestu discloses that, as illustrated in Fig. 5, in the method at a time (for example t2 in Fig. 5) at which the third, final blow moulding pressure is reached, the base part is already completely towards the plastic parison and/or moved in an upper position (such as a raised position in Fig. 5). 
Regarding claim 15, Letestu discloses that, in the method a feeding movement of the base part takes place temporally during the application of the first, preliminary blow moulding pressure ([0080]). 
Regarding claim 16, Letestu discloses that, as illustrated in Fig. 5, in the method the advancing of the base part takes place during a changeover from the first, preliminary blow moulding pressure to the second, intermediate blow moulding pressure (i.e. an overlapping zone between the first, preliminary blow moulding pressure and the third, final blow moulding pressure).  
Regarding claim 17
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over the combination of Letestu et al and Asbrand et al. as applied to claim 1 above, further in view of Chatard et al. (US 2004/0089967).
Regarding claim 13, Letestu discloses that, as illustrated in Fig. 5, transitions between the first, second and third blow moulding pressures. However, Letestu does not explicitly disclose that those transitions differ by a slight lowering of the pressure in the course of time.
In the same field of endeavor, blow forming, Chatard discloses that, as illustrated in Fig. 2, two transitions between the first, second and third pressures differ by a slight lowering of the pressure in the course of time. The claimed behaviors of transitions and the transition behaviors in the teachings of Chatard would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.    
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered. 
Regarding arguments (as amended) in claim 1 that the references of Letestu and Protais don’t teach an application with a first blow moulding pressure, it is persuasive because the reference of Protais was withdrawn in the office action.
However, in the teachings of Protais, as illustrated in Figs. 1 and 4, in the middle, the pressure (denoted P) that prevails in the blank 3 or in the container 2 during forming: at the bottom , the chronograms of the pre-blow-molding solenoid valve 16 (denotes PR), of the blow-molding solenoid valve 19 (denoted SO) ([0094], [0095]). Thus, the first pressure related to PR is the pre-blow-molding pressure.

Regarding arguments (as amended) in claim 1 that a third blow molding pressure does not exist at all in Letestu and Protais, it is persuasive because the reference of Protais was withdrawn in the office action. 
However, the third pressure in the teachings of Protais is coming from the blow-molding solenoid valve 19 (denoted SO). As illustrated in Fig. 4 in the teachings of Protais, the second pressure between the first pressure and the third pressure is defined by the overlapping of the pre-blow-molding solenoid valve 16 (denotes PR) and the blow-molding solenoid valve 19 (denoted SO). Combining or synchronizing the axial position (or height, denoted H) of the mold bottom (base) 9 and the pressure (denoted P) that prevails in the blank 3 or in the container 2 during forming on the time axis that is common to them, as illustrated in Fig. 4 in the teachings of Protais, it is clear that during applying the first pressure the bottom or base of the mold is fixed (flatten in H) and during applying the third pressure the bottom or base of the mold is raised (jumping from Hs2 in H). Between them, there is a period of time that the (intermediate) pressure of fluid in the blank 3 or in the container 2 is adjusted from the lower first pressure to the higher third pressure. Or simply speaking, for example, the average pressure of the first pressure and the third pressure is the second intermediate pressure. 
For further consideration, the reference of Asbrand (US 2014/0110873) is introduced to render the third blow pressure in the new ground rejection in this office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742